Citation Nr: 1500358	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  09-27 710A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from August 1978 to August 1982.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board previously remanded the matter in November 2012 and April 2013 for additional development.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDINGS OF FACT

1.  The Veteran was exposed to loud noises in service.

2.  The Veteran does not have a left ear hearing loss disability.

3.  The Veteran's right ear hearing loss is not related to his in-service acoustic trauma.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  For service-connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements: (1) Veteran status; (2) existence of a disability; (3) a connection between his service and the disability; but also regarding the "downstream" (4) degree of disability, i.e., disability rating; and (5) effective date in the eventuality service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006). VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

January and March 2007 pre-decisional letters provided the Veteran with notice regarding what information and evidence was needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by him, and what information and evidence would be obtained by VA.  These letters also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  No further notice is required. 

VA has also made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim.  Medical evidence associated with the claims file consists of the service treatment records, private medical records, and VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and by his representative on his behalf.  

There was substantial compliance with the remand directives of November 2012.  The Veteran was given a VA examination in March 2013 and an opinion was offered.  As for the April 2013 remand, the RO was directed to obtain private medical records from Dr. D. dated in January 2013.  However, the Veteran submitted a May 2013 statement from the physician's office regarding the treatment in January 2013.  Although the Veteran did not submit the actual record nor did VA attempt to obtain it, there was no error on the part of VA in not doing so.  The statement indicated the Veteran was only seen for ear wax removal; there was no hearing evaluation involved.  In light of the type of medical service provided in January 2013, remanding the matter for this record would serve no purpose since no hearing evaluation was conducted.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding that strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant).  The Board concludes there has been substantial compliance with the remand directive.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  No further action prior to appellate consideration of the claim is required. 

Legal Criteria and Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge when the evidence establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).
Service connection is generally established with evidence showing (1) the existence of a current disability; (2) in-service incurrence or aggravation of a relevant disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); accord Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2012).

Certain listed, chronic disabilities, including sensorineural hearing loss, are presumed to have been incurred in service if they become manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported then a showing of continuity of symptomatology after discharge from service is required to support the claim.  38 C.F.R. § 3.303(b).  But to establish entitlement to service connection based on continuity of symptomatology, the claimant must have one of the "chronic" diseases specifically enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Sensorineural hearing loss is recognized by VA as being one of these enumerated diseases.  38 C.F.R. § 3.309(a).

Specific to claims for service connection for hearing loss, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran asserts he had acoustic trauma during his military service due to his military occupational specialty (MOS), which was Aircraft Ordinance Technician.  The hearing protection provided in service was not effective in suppressing the loud jet engine noise.  He also asserts that he did not have hearing loss when he entered service, but that he noticed hearing difficulty before he separated from service.  See Veterans Application received November 28, 2006 and notice of disagreement (NOD) received April 7, 2008 in VBMS.

A review of his service treatment records shows that on January 1978 enlistment examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
0
5
0
LEFT
15
5
20
25
10

Subsequent service examinations were as follows:

November 1978




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
5
5
LEFT
15
10
15
10
5


May 1979




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
0
LEFT
0
0
0
5
0

May 1980




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
0
LEFT
0
0
5
0
0

June 1982 separation examination




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
5
0
0
0
0

In May 1981, the Veteran had complained of a left earache, but there were no complaints of hearing loss.  The assessment was otitis externa.

The earliest post-service evidence of hearing difficulties is a September 2006 private evaluation.  On this evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
35
45
25
LEFT
10
5
25
20
25

Analysis of the left ear was that the results were within normal limits, the right ear reflected hearing difficulties at speech frequency and some high frequency sounds.

VA examinations of August 2007 and March 2013 yielded unreliable results due to poor cooperation from the Veteran, so those results were not reported.

Based on these findings, a hearing loss disability, as defined by 38 C.F.R. § 3.385, is established in the right ear, but not the left ear.  Accordingly, there is no basis for awarding service connection for a left ear hearing loss disability as the claimed disability is not shown to exist.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Regarding the right ear, service connection for the Veteran's present hearing loss is not warranted.  Service connection on a presumptive basis under 38 C.F.R. § 3.309 is not available since a right ear hearing loss disability was not shown to have manifested in service or within the first post-service year.  As noted, his hearing was within normal limits in service and no disability was shown to have existed until 2006.

The presumption under 38 C.F.R. § 3.303(b) is also not available.  Although the Veteran's NOD indicated that he first noticed a hearing problem prior to separation from service, this is inconsistent with what he reported on the March 2013 VA examination when he indicated he first notice hearing loss in the early 2000s.  Nevertheless, the Board considered the assertion of continuity of symptomatology in light of Walker, but finds this presumption is not available as an alternate method to establish service connection.  Sensorineural hearing loss is a chronic disease under 38 C.F.R. § 3.309, but 38 C.F.R. § 3.303(b) applies to a condition must first noted in service that is not shown to be chronic in service.  Here, hearing loss was not noted in service and the Veteran's assertions decades later that he had hearing problems in service do not circumvent this requirement that the condition be first noted in service.



Furthermore, there is no probative evidence of hearing difficulty in service.  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine whether the evidence is "credible", or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must additionally determine whether it is also credible).  Only if the evidence is both competent and credible does it ultimately have probative value.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  The third and final step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

While the Veteran is competent to report his symptoms in service, his statements are not credible.  As the VA examiner noted the Veteran's hearing was worse on enlistment than on separation.  Therefore, it is unlikely there was a worsening of hearing when audiometric testing revealed improvement.  The Board also points out the separation findings are not an anomaly since the findings are consistent with audiometry testing in 1979 and 1980.

Finally, there is no probative evidence that links the Veteran's right ear hearing loss to his military service.  On March 2013 VA examination, the Veteran reported he first noticed hearing loss in the early 2000s.  When he took a physical for work as a truck driver was when he was first made aware of hearing problems.  The examiner noted the Veteran's in-service noise exposure and findings of audiograms from 1978 to 1982.  She commented that the Veteran's hearing was normal throughout service and that the separation examination had actually improved since his enlistment.  Civilian occupational and recreational noise exposure was denied.  The audiologist commented that the audiometric data did not support acoustic trauma.  Since the Veteran had normal hearing at separated and reported an onset of right-sided hearing loss in the early 2000s, there would have been an 18 year delayed onset.  In its landmark report Noise and Military Service-Implications for Hearing Loss and Tinnitus (2006), the Institute of Medicine stated that there was no scientific basis on which to conclude that a hearing loss that appeared many years after noise exposure could be causally related to that noise exposure if hearing was normal immediately after the exposure.  The Institute of Medicine stated "There is not sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime long after the cessation of that noise exposure Although the definitive studies to address this issue have not been performed, based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur."  She noted that this study remains the definitive consensus in this matter and opined that the present hearing loss would not be caused by or the result of military noise exposure.

The opinion is highly probative since it due to consideration of the Veteran's history, and examination, reliance on medical principles, and consistency with the record.  There is no probative evidence that is of equal or greater value to refute this opinion.

In short, right ear hearing loss did not manifest in service, within one year of separation from service, was not continuous since service, and is otherwise not shown to be related to service.  The fact that is first manifested decades after service is another factor that weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (The Board may consider the absence of any indication of a relevant medical complaint until relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an 

injury in service resulted in chronic or persistent residual disability.).  For these reasons, a preponderance of the evidence is against the claim, therefore, service connection for right ear hearing loss is denied.


ORDER

Service connection for bilateral haring loss is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


